Citation Nr: 0804547	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel







INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the Buffalo, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  Bilateral hearing loss first manifested over 36 years 
following service separation; there is no competent evidence 
that current hearing loss is the result of a disease or 
injury incurred in service.  


CONCLUSION OF LAW

A bilateral hearing loss was not incurred in or aggravated by 
military service, nor may service incurrence of a 
sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2003.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The veteran filed his claim in September 2003.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO should have notified the veteran of the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) with regard to effective dates and 
disability ratings.  It did not do so.  To the extent that 
there is any technically inadequate notice, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the claimant has been prejudiced 
thereby).  The case is being denied, and any failure to 
inform as to effective dates and disability ratings is thus 
moot.  Thus, any failure in the timing of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1369, 1374 (2004).  There has been no prejudicial 
error in the duty to inform the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007)).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Examination has been provided.  Thus, the Board 
finds that the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  No additional assistance or 
notification to the appellant is required based on the facts 
of the instant case.

Factual Background

The veteran asserts that exposure to acoustic trauma during 
his Air Force service as a flight mechanic led to bilateral 
hearing loss.  He alleges exposure to heavy aircraft noise 
while in the performance of his duties, even though he notes 
he did often use ear protection.  He has submitted statements 
from himself and his mother attesting to his current hearing 
loss which has been noticeable for some time.  The Board 
acknowledges that the veteran was exposed to acoustic trauma 
during his Air Force service.  However, as will be explained, 
the record fails to disclose a relationship between current 
hearing loss and his service.  In fact, the only medical 
opinion evidence of record is against the veteran's theory.  

The veteran's DD 214 reflects he was an aircraft mechanic.  

Prior to November 1967, service departments used ASA units to 
record puretone sensitivity thresholds in audiometric 
measurement.  VA currently uses ISO (ANSI) units.  For 
purposes of comparison between the service audiometric data 
and more recent VA audiometric data, the table below shows 
the ASA measurements recorded in service, with the comparable 
ISO (ANSI) measurements in adjacent parentheses.

Service treatment records do not indicate findings or 
complaints of hearing loss.  During a November 1964 discharge 
examination, audiological examination revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
-5 (5)
-5 (5)
-5 (5)
-10 (-5)
LEFT
0 (15)
5 (15)
20 (30)
5 (15)
10 (15)

The veteran initially applied for service connection for a 
rash in July 1968.  He did not complain of hearing loss at 
that time.  In June 1988, the veteran underwent VA 
examination for complaints related to the skin.  He did not 
complain of hearing loss.  

Records from the VA medical center in Rome, New York, show 
complaints of hearing loss initially in November 2001.

The veteran was afforded a VA audiological examination for 
compensation and pension in August 2004.  The examiner 
reviewed the claims folder and noted the reported history of 
acoustic trauma.  The examiner noted service treatment 
records included May 1963, July 1964 and November 1964 
audiograms showing normal hearing, and noted that elastic 
hearing protection was issued in May 1963 and July 1964.  The 
examiner also noted the initial complaint of hearing loss in 
November 2001 VA records.  The veteran's history of exposure 
to acoustic trauma in service was recorded.  Audiological 
examination revealed pure tone thresholds, in decibels, as 
follows:


HERTZ

500
1000
2000
3000
4000
AVG
RIGHT
5
5
50
55
65
44
LEFT
25
25
20
25
25
45

The speech recognition ability score for the right ear was 94 
percent, and for the left ear it was 92 percent.  The 
examiner found hearing sensitivity normal in the right ear 
from 250Hz-1500Hz, and sloping to moderately severe 
sensorineural hearing loss from 2000Hz-8000Hz.  For the left 
ear there was hearing sensitivity normal in the right ear 
from 250Hz-1000Hz, and sloping to mildly profound 
sensorineural hearing loss from 1500Hz-8000Hz.  The examiner 
opined that it was not at least as likely as not that the 
veteran's current hearing loss was related to military noise 
exposure.  The examiner noted the audiogram in November 1964 
as showing normal hearing in support of her opinion.  

The veteran responded in March 2005 that he strongly believes 
his hearing loss is due to noise exposure in service.  He 
submitted a question and answer from a newspaper in which it 
states that noise-induced exposure has become one of the most 
common occupational injuries in the U.S. military.  

Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303(a), 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, service connection for certain chronic diseases, 
including sensorineural hearing loss, may be established 
based upon a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).  
Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service.  38 C.F.R. § 
3.303(d) (2007).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007)

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); VCAA.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Analysis

Hearing loss by VA standards was not shown or diagnosed for 
years after service.  Hearing loss was first documented more 
than 36 years after service.  No medical record reviewed 
contains a medical opinion that the current hearing loss was 
due to noise exposure in service.  The August 2004 opinion 
clearly indicates that there was no likely relationship 
between current hearing loss and service, and cites to the 
fact that there was no hearing loss shown in 1964 in support 
of the conclusion.  

Although the veteran's current hearing acuity meets the 
requirements of 38 C.F.R. § 3.385, entitlement to service 
connection for this disability, still requires a showing of a 
causal nexus with military service.

The hearing loss shown to exist years after service, and not 
in service, does not warrant service connection because 
probative medical evidence does not show it was incurred in 
or aggravated by service, as required by 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  There was no hearing loss noted during 
service shown to be chronic, nor was there continuity of 
symptoms after service, which would permit service connection 
for hearing loss under 38 C.F.R. § 3.303(b).  While the 
veteran does have hearing loss diagnosed after discharge, 
service connection cannot be granted under 38 C.F.R. § 
3.303(d), because all the evidence, including that pertinent 
to service, does not establish that the disease was incurred 
in service.  In this regard, the Board finds the most 
probative evidence to be the medical opinion rendered by the 
VA examiner in August 2004.  The examiner fully reviewed the 
veteran's history and rendered an opinion based on the 
history and the examination.  The examiner explained the 
opinion and supported it with references to the record.  Her 
opinion was against the claim, as she found the current 
hearing loss was not related to noise exposure in service, or 
otherwise related to service.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  The Board finds no relationship between 
current hearing loss and service, based upon a review of the 
record.

Moreover, the chronicity provisions of 38 C.F.R. § 3.303 are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
The record shows hearing loss no earlier than approximately 
36 years after service.  Ongoing treatment over many years 
for a chronic hearing loss is not shown.

The veteran and his mother claim that he was exposed to 
significant noise trauma in service.  According to Espiritu 
v. Brown, 2 Vet. App. 492, 494 (1992), a layperson is 
competent to provide evidence on the incurrence of injury and 
resulting symptoms.  However, only a medical professional can 
provide competent, probative evidence regarding the diagnosis 
or etiology of a disability.

The only medical opinions regarding the etiology of his 
current hearing loss was provided by the VA examiner in 2004.  
The opinion was based on a review of the contemporaneous 
medical evidence, the veteran's related history, and current 
examination.  The Board finds that the lack of treatment 
through the years until at earliest 2001 supports the 
opinion.

It is the Board's determination that the preponderance of the 
evidence is against a grant of entitlement to service 
connection for bilateral hearing loss.  See 38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  While the veteran has current hearing loss, and has 
provided lay evidence regarding the existence of the current 
disability and its relationship to his Air Force service, 
this evidence is not competent to establish the required 
medical nexus.  The Board finds that the examination report 
prepared by the competent medical professional is more 
probative regarding the etiology of the current bilateral 
hearing loss.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


